UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-04569-RGK-E Date August 01, 2019

 

 

Title KIDKUL v. THE NEWS, INC.

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Plaintiff’s Motion to Remand (DE 13)

I. INTRODUCTION

On February 2, 2019, Plaintiff Nutsiri Kidkul (“Plaintiff”) filed a Complaint in Los Angeles
Superior Court against The News, Inc. (“Defendant’’) alleging violations of the Unruh Civil Rights Act.

On May 24, 2019, Defendant removed the action to federal court on the basis of diversity
jurisdiction and federal question jurisdiction. On June 24, 2019, Plaintiff filed the instant Motion to
Remand (“Motion”) (DE 13). For the following reasons, the Court GRANTS Plaintiff's Motion.

II. FACTUAL BACKGROUND

Plaintiff is a visually-impaired and legally blind individual who uses screen-reading software to
access and read websites on her computer. Defendant is a New York corporation that produces, markets,
and sells products via brick-and-mortar stores within Los Angeles County and through its website,

https://6397news.com/ (the “Website”).

Plaintiff alleges that in January 2019, and on multiple other occasions, she attempted to use
Defendant’s Website to inquire about Defendant’s goods and services available both online and in its
brick-and-mortar stores. Plaintiff was unable to do so, however, because Defendant’s Website was not
fully accessible with her screen-reading software.

Plaintiff contends that Defendant, through its website, thereby violated the Americans with
Disabilities Act (“ADA”), which in turn violated the Unruh Civil Rights Act (“Unruh”).! Plaintiff seeks
injunctive relief, damages, and attorneys’ fees. In her Complaint, she expressly limits the cost of
injunctive relief to no more than $15,000, and limits her total recovery of damages to $34,999.

In its Notice of Removal, Defendant contends that the Court has diversity jurisdiction over the
matter because Plaintiff's limited injunctive relief and damages, when combined with anticipated
attorneys’ fees, exceeds the $75,000 jurisdictional minimum. Furthermore, Defendant contends that the

 

! Plaintiff only asserts a claim under Unruh, not the ADA.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 4
UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-04569-RGK-E Date August 01, 2019

 

 

Title KIDKUL v. THE NEWS, INC.

 

Court has federal question jurisdiction over the matter because Plaintiff's claim is based on a violation
of the ADA, a federal statute.

It. JUDICIAL STANDARD

A defendant may remove a case from state court when the federal court has original jurisdiction.
28 U.S.C. § 1441(a). Original jurisdiction exists either when a claim “aris[es] under the Constitution,
laws, or treaties of the United States” or when the parties are citizens of different states and the amount
in controversy exceeds $75.000. 28 U.S.C §§ 1331-32. Federal courts must “strictly construe the
removal statute against removal jurisdiction.” Gaus v. Miles Inc., 980 F.2d 564, 566 (9th Cir. 1992). The
strong presumption against removal jurisdiction places the burden on the defendant to show by a
preponderance of evidence that removal is proper. Jd. at 566.

IV. DISCUSSION

Plaintiff contends that Defendant has not met its burden to establish that Plaintiff's alleged
damages exceed the jurisdictional limit, or that Plaintiff's claim arises under federal law. Therefore,
Plaintiff argues, the Court lacks both diversity and federal question jurisdiction. The Court agrees.

A. Diversity Jurisdiction

In its Notice of Removal, Defendant contends that the amount in controversy exceeds the
$75,000 minimum because the total damages and cost of injunctive relief exceed that amount. Defendant
also contends that the amount in controversy ought to include prospective attorneys’ fees, which further
increases that amount. The Court disagrees.

Defendant first contends that Plaintiff's sought-after damages and injunctive relief alone exceed
$75,000. Defendant states that “[t]he minimum damages for . . . every single offense is identified by
Plaintiff as $34,999 or less.” (Notice of Removal § 10, ECF 1.) Defendant is mistaken, however, as
Plaintiff “expressly limits the fota/ amount sought for every single offense to $34,999 or less.” (Compl.
| 64, ECF No. 1 (emphasis added).) Plaintiff seeks only $4,000 per offense—the statutory mmimum
provided by Unruh—up to a combined $34,999. (Compl. § 64, C.) Thus, even with injunctive relief
capped at $15,000, the total damages and cost of injunctive relief only reach $49,999. (Compl. § 63.)

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 4
UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-04569-RGK-E Date August 01, 2019

 

 

Title KIDKUL v. THE NEWS, INC.

 

Defendant also contends that the Court may consider attorneys’ fees as part of the amount in
controversy, as Plaintiff also seeks attorneys’ fees pursuant to Unruh. However, district courts within the
Ninth Circuit are split regarding whether or not to include prospective attorneys’ fees in the amount in
controversy. See, e.g., Jose Ruvalcaba v. Ford Motor Co., No. CV 17-07421-RGK-JPRx, 2017 U.S.
Dist. LEXIS 170098, *2—3 (C.D. Cal. Oct. 13, 2017) (citing MIC Philberts Invs. V. Am. Cas. Co. of
Reading, No. 12-CV-0131, 2012 U.S. Dist. LEXIS 80651, at *5 (E.D. Cal. June 11, 2012)). In such
cases, “the courts have found that attorneys’ fees are in the control of the client and counsel and may be
avoided or accrue over years, depending on legal strategy,” making attorneys’ fees too speculative to
include. See id. (citing Grieff v. Brigandi Coin Co., No. C14-214-RAJ, 2014 U.S. Dist. LEXIS 80509, at
*3 (W.D. Wash. June 11, 2014)). The Court finds these cases well-reasoned and thus declines to include
prospective attorneys’ fees in the amount in controversy.

In sum, Defendant has failed to demonstrate that the amount in controversy satisfies the
minimum requirement to establish diversity jurisdiction.

B. Federal Question Jurisdiction

Defendant also contends that the Court has federal question jurisdiction over the instant action
because Plaintiff's Unruh claim cites a violation of the ADA, a federal statute. The Court disagrees.

28 U.S.C. § 1331 provides federal courts with jurisdiction over actions “arising under the
Constitution, laws, or treaties of the United States.” In determining whether federal jurisdiction attaches
to a state law claim that is predicated on violations of federal law, a court must examine whether the
“state-law claim necessarily raise[s] a stated federal issue, actually disputed and substantial, which a
federal forum may entertain without disturbing any congressionally approved balance of federal and
state judicial responsibilities.” Grable & Sons Metal Products, Inc. v. Darue Eng’g & Mfg., 545 U.S.
308, 314 (2005). Federal question jurisdiction does not exist merely where a court may have to interpret
federal laws or regulations; it exists only where “the vindication of a right under state law necessarily
turn[s] on some construction of federal law.” Franchise Tax Bd. v. Constr. Laborers Vacation Trust, 463
U.S. 1, 9-10 (1983).

Here, Defendant’s entire basis for federal question jurisdiction is the fact that Plaintiff alleges
that Defendants’ conduct violates the ADA. However, violation of the ADA is only one theory of
liability that Plaintiff presents, as she also alleges direct violations of the California Civil Code. (Compl.
| 60-61.) Thus, an ADA violation is not a necessary element of Plaintiff's claim, so no federal question
is raised. See Jackson v. Yoshinoya America Inc., No. CV 12-08518 MMM (Ex), 2013 WL 865596, at *
3 (C.D. Cal. Mar. 7, 2013) (holding that federal jurisdiction is absent because although “proving an
ADA violation would suffice to obtain relief under California disability law—such violations are not a
necessary part of [plaintiffs] claim.”); Lowie v. Hilton, 39900 Balentine Drive, Newark, CA, No. C 07-
00833 CRB, 2007 WL 878556, at *1 (Mar. 22, 2007) (rejecting federal question jurisdiction because
plaintiff's claim for injunctive relief was not “premised so/e/y on a violation of the ADA.”) (emphasis in
original).

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 4
UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-04569-RGK-E Date August 01, 2019

 

 

Title KIDKUL v. THE NEWS, INC.

 

Accordingly, Plaintiff's Unruh claim does not raise a substantial issue of federal law to support
the exercise of federal question jurisdiction.

V. CONCLUSION

In light of the foregoing, the Court GRANTS Plaintiff's Motion to Remand and REMANDS
this case to state court.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 4 of 4
